DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
A method of preparing a wort with an increased level of free amino nitrogen (FAN) comprising: 
a) preparing a mash from a grist comprising malt and/or adjunct; and 
b) adding a protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1.
The term “increased” in claim 1 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method steps that lead to a production of wort with an increased level of free amino nitrogen (FAN).
According to the preamble, claim 1 is directed to the method for the preparation of wort. The only active method step that is recited in claim 1 is “preparing a mash from a grist comprising malt and/or adjunct”. Claim 1 does not recite any steps that describe how the wort was prepared. Claim 1 also does not recite where the protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 has been added. Claim 1 only recites preparation of mash. It is not clear if the protease has been added to the mash or to any other media. It is not clear if the wort was obtained from the mash or not. It is also not clear how the increase of free amino nitrogen (FAN) in wort occurs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 11,124,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both instant application and U.S. Patent No. 11,124,747 are directed to a method of preparing a wort with an increased level of free amino nitrogen (FAN) comprising preparing a mash from a grist comprising malt and/or adjunct; and  adding a protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elvig (WO 2009/074650) in view of Babe et al (WO 2014/194054 A1).
In regard to claim 1, Elvig discloses a process for the production of a brewer's wort, comprising:
a.    obtaining a mash by mashing a grist, of which at least 70 wt% is unmalted cereal(s)
comprising (β-amylase activity and of which less than 30 wt% is malted cereals, at a temperature at which exogenous (added) enzymes and the endogenous β -amylase are active;
b.    contacting the mash with exogenous enzymes comprising: i. an α-amylase activity, ii. a pullulanase activity, iii. a proteolytic activity, and iv. a β -glucanase activity;
c.    mashing-off and filtering the mash to obtain the wort (claim 1).
Elvig also discloses that the unmalted cereal(s) (adjunct) are barley, spelt, wheat, rye, corn, oat or rice or any mixture thereof (claim 3).
In regard to claims 1-3, Elvig protease activity is provided by a proteolytic enzymes system having a suitable FAN generation activity including endo-proteases, exopeptidases or any combination hereof, preferably a metallo-protease. Preferably the protease activity in the mash is 0.0005-0.002 AU/g, more preferably 0.001-0.0015 AU/g dry weight cereal(s). Preferably, the protease has at least 50%, more preferably at least 60%, more preferably at least 70%, more preferably at least 80%, more preferably at least 85%, more preferably at least 90%, more preferably at least 91 %, more preferably at least 92%, more preferably at least 93%, more preferably at least 94%, more preferably at least 95% more preferably at least 96%, more preferably at least 97% more preferably at least 98%, and most preferably at least 99% or even 100 % identity to the amino acid sequence shown in SEQ ID NO:3 (a metallo- protease from Bacillus amyloliquefaciens, described in WO9967370, available as Neutrase<®> from Novozymes A/S) (page 15 § 4, claim 16). In regard to the dosage of enzyme, Elvig discloses 33.3 g of Neutrase per 1000 kg barley (page 25 Enzyme dosage Table).
 In regard to claim 1, Elvig does not disclose protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1. Babe et al discloses Anoxybacillus rupiensis which is a protease having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 of the present invention. This protease is used in the field of detergents (Summary of the Invention on pages 2-3).
One of ordinary skill in the art would have been motivated to modify Elvig in view of Babe et al and to employ any protease having a suitable FAN activity in the process for the production of beer wort. The increase in FAN activity is seen to have been an inherent result of the method as disclosed by the combination of references.
In regard to the recitation of adding protease to the mash or to the wort in claim 4, Elvig discloses contacting the mash with protease and other enzymes (page 15 § 4, claim 16).
In regard to the recitation of FAN level in claim 5, Elvig discloses protease activity is provided by a proteolytic enzymes system having a suitable FAN generation activity including endo-proteases, exopeptidases or any combination hereof, preferably a metallo-protease (page 15 § 4, claim 16). Elvig discloses that examples in Table 7 “clearly demonstrates that addition of the proteases Alcalase and Neutrase but not Flavorzyme has a positive effect on the generation of particular free available amino nitrogen (FAN) and that neutrase had the most positive effect on FAN generation. Thus the choice of protease is a critical parameter for FAN generation” (page 32). Elvig discloses that Table 10 A shows that the protease increase the FAN in the wort (pages 36-37). Elvig discloses “Table 14 and 15 shows the sugar profile, Plato, FAN and RDF of the wort based on mashing a grist comprising 30 % corn or rice and 70 % unmalted barley (100 % unmalted grains). The result shows clearly that the amount of fermentable sugars (DP1-3) is very high (above 80 %), the RDF is above 60 % and increasing with increasing pullulanase concentration and the FAN is high and increasing with increasing protease concentration” (pages 43-44).
In regard to claim 6, Elvig discloses adding to the mash alpha-amylase (page 8).
In regard to claim 7, Elvig discloses adding to the mash beta glucanase (page 8).
In regard to claim 8, Elvig discloses adding to the mash pullulanse (pages 8, 13-15). 
In regard to claim 9, Elvig discloses adding to the mash xylanase (page 10 § 3 and 6; page 16 § 2).
In regard to claim 10, Elvig discloses adding to the mash lipase (page 10 § 6, page 16 § 3).
In regard to claim 11, Elvig discloses 33.3 g of Neutrase per 1000 kg barley (page 25 Enzyme dosage Table).
In regard to claim 12, Elvig discloses that [i]n a preferred aspect, the invention relates to a process, where the grist comprises at least 70wt% unmalted cereal(s), such as at least 75wt%, more preferably at least 80wt%, more preferably at least 85wt%, more preferably at least 86wt%, more preferably at least 87wt%, more preferably at least 88wt%, more preferably at least 89wt%, more preferably at least 90wt%, more preferably at least 91wt%, more preferably at least 92wt%, more preferably at least 93wt%, more preferably at least 94wt%, more preferably at least 95wt%, more preferably at least 96wt%, more preferably at least 97wt%, more preferably at least 98wt%, even more preferably 99wt%, and most preferably 100wt% unmalted cereal(s)” (page 9).
In regard to claim 13, Elvig also discloses that the unmalted cereal(s) (adjunct) are barley, spelt, wheat, rye, corn, oat or rice or any mixture thereof (claim 3).
In regard to claim 14, Elvig also discloses that wort is fermented to obtain beer (page 1 § 2).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791